        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 1 of 30




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

                     Plaintiff,
                                                          DECISION AND ORDER
              v.
                                                          6:19-CV-06583 EAW
CITY OF ROCHESTER,

                 Defendant.
____________________________________

                                    INTRODUCTION

       Plaintiff Cellco Partnership d/b/a Verizon Wireless (“Plaintiff” or “Verizon”) brings

the instant lawsuit, alleging that the City of Rochester (“Defendant” or “the City”), through

its enactment of certain provisions of the City of Rochester Telecommunications Code, has

violated Section 253 of the Federal Communications Act of 1934, 47 U.S.C. § 253

(“Section 253”). (Dkt. 1). Presently before the Court is Defendant’s motion to dismiss the

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), for lack of standing and

failure to state a claim. (Dkt. 14). Also before the Court is Plaintiff’s motion for discovery,

requesting an order directing the parties to participate in a Rule 26(f) conference, or

scheduling a Rule 16(b) conference, while the Rule 12(b)(6) motion is pending. (Dkt. 16).

For the following reasons, Defendant’s motion to dismiss (Dkt. 14) is denied, and

Plaintiff’s motion for discovery (Dkt.16) is denied as moot.




                                             -1-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 2 of 30




                                      BACKGROUND

       The following facts are taken from Plaintiff’s Complaint. (Dkt. 1). As is required

at this stage of the proceedings, the Court treats Plaintiff’s well-pleaded allegations as true.

       Plaintiff “constructs and deploys wireless and other facilities for the provision of

telecommunications services to the public[.]” (Id. at ¶ 6). Due to the increasing demand

by the public for use of wireless network infrastructure, Plaintiff has begun “densifying”

its wireless network infrastructure. (Id. at ¶ 10). Plaintiff accomplishes this densification

with “Small Wireless Facilities,” by deploying “next-generation technology,” or “5G,” and

by installing fiber optic cable to connect Small Wireless Facilities to their wireless

networks. (Id.). The Small Wireless Facilities are “smaller, operate closer to the ground,

and use less power than current wireless facilities,” but “must be connected to the wireless

provider’s other network equipment so that phone calls and other services . . . can be

completed.” (Id. at ¶ 11).

       Defendant recently made changes to its Telecommunications Code (“the Code”)

that Plaintiff alleges violate Section 253. (Id. at ¶¶ 1, 33). Section 253 “bars local

governments from imposing statutes, regulations, or requirements that prohibit or have the

effect of prohibiting the provision of telecommunications services.” (Id. at ¶ 1). The

Federal Communications Commission (“FCC”) has issued guidance on Section 253 in an

order entitled Accelerating Wireless Broadband Deployment by Removing Barriers to

Infrastructure Investment et al. (the “FCC Ruling/Order” or the “Barriers Order”), which

interprets and implements Section 253. (Id.). The FCC Ruling/Order recognizes that a

local legal requirement constitutes an “effective prohibition,” if it “materially limits or

                                             -2-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 3 of 30




inhibits the ability of any competitor or potential competitor to compete in a fair and

balanced legal and regulatory environment.” (Id.). Plaintiff contends that in this order,

“the FCC has confirmed that a local government’s imposition of the following fees

constitute . . . a material limitation or inhibition on providers’ ability to compete, in

violation of Section 253: (a) fees that do not reflect a reasonable approximation of a state

or local government’s objectively reasonable costs of maintaining the rights-of-way used

or occupied by a telecommunications service provider, maintaining a structure within the

rights-of-way used or occupied by a telecommunications service provider, or processing

an application or permit by a telecommunication services provider or (b) fees that are

discriminatory.” (Id.) (emphasis added).

       Plaintiff alleges that the Code conflicts with Section 253 in two ways: (1) the Code’s

annual right-of-way1 compensation fees, which are imposed on telecommunications

providers occupying or using the public rights-of-way in the City, violate federal law; and

(2) the Code’s excess and duplicative fees violate federal law. Regarding the annual right-

of-way fees, Plaintiff identifies three ways in which unlawful fees are included at Section

106-15 of the Code: the annual fees imposed by the Code are “value-based fees,” as

opposed to fees based on the City’s “actual and objectively reasonable costs” (id. at ¶¶ 35-

36); the recurring pole attachment fees imposed by the Code—“[o]ne thousand five

hundred dollars per standard City-owned pole or standard pole purchased and replaced by


1
       The Code defines “right-of-way” as “[t]he area on, below, or above a City-owned
or controlled street, roadway, alley, bridge, tunnel, waterway or sidewalk, including the
curbs, gutters, catch basins and related facilities adjacent thereto and any utility easements
owned or controlled by the City.” (See Dkt. 14-3 at 9).
                                            -3-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 4 of 30




the licensee and dedicated to the City, and $1,000 per smart pole installed by the licensee

and dedicated to the City”—are unreasonably high and inconsistent with the FCC

Ruling/Order, which found that recurring Small Wireless Facility fees capped at $270

annually were presumptively reasonable (id. at ¶¶ 37-40); and the Code’s annual

underground and aerial installation fees for backhaul2—which impose a flat fee up to a

certain number of linear feet and then increase on a per linear foot basis—are unreasonably

high and are discriminatory (id. at ¶¶ 41-58).

       Regarding the Code’s “excess and duplicative fees,” Plaintiff alleges that the Code

states that the fees imposed by Section 106-15 are “in addition to any other applicable fees

imposed by the Code, including rent, special assessments, and taxes.” (Id. at ¶ 59).

Plaintiff alleges that these “other applicable fees,” which are found at Chapters 104 and

106 of the Code, violate Section 253 “where they apply to providers with Small Wireless

Facility attachments and/or underground or aerial installations to the extent that they are in

excess of and duplicative of the non-cost-based fees” in Section 106-15 of the Code,

because “[t]he combined fees are . . . not a reasonable approximation of objectively

reasonable costs actually incurred by the City as a result of a provider’s use of the right-of-

way.” (Id. at ¶ 60). Plaintiff contends that some of the costs imposed by Chapters 104 and

106 of the Code are also captured in other fee provisions of the Code, “meaning that such

costs may be recovered more than once, which would be inherently non-cost-based and

unreasonable in violation of Section 253.” (Id. at ¶ 62; see also id. at ¶¶ 63-65).


2
       The Complaint defines “backhaul” as the “connection and carriage of traffic from
and/or to the wireless network over the core wireline network.” (See Dkt. 1 at ¶ 11).
                                             -4-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 5 of 30




       Plaintiff alleges that “[t]o better serve its customers and the City and to begin to

serve new customers and provide new services, [it] seeks to extend, densify, and upgrade

its wireless network infrastructure, including to install additional Small Wireless Facilities

to support the provision of current and next-generation telecommunications services such

as 5G and to deploy fiber to connect these facilities.” (Id. at ¶ 66). Plaintiff further alleges

that “[t]o successfully do this, [it] requires new approvals from Defendant to access City

property.” (Id.). The parties have engaged in various communications regarding the Code,

both prior to and after the enactment of the provisions at issue, regarding Plaintiff’s ability

to provide next-generation wireless services in the City. For example, on January 10, 2019,

Plaintiff petitioned Defendant in writing, requesting that Defendant not enact the Code for

several reasons, including for the reasons alleged in the Complaint. (Id. at ¶ 67). Further,

on February 7, 2019, Plaintiff provided Defendant with suggested revisions to the Code so

that it would comply with federal law, including revisions to the fee provisions in the Code.

(Id. at ¶ 68). However, on February 20, 2019, the City enacted the Code without

incorporating “the vast majority” of Plaintiff’s suggested revisions, and on April 1, 2019,

the Code took effect. (Id. at ¶¶ 69-70).

       Thereafter, on April 15, 2019, Plaintiff sought clarification from Defendant as to

whether it believed the Code provisions complied with federal law. (Id. at ¶ 71). Plaintiff

further “advised Defendant in that letter that it was eager to deploy wireless network

infrastructure to enable it to offer next-generation wireless services in the City, but the

City’s response would affect [its] ability to do so.” (Id.). On April 29, 2019, Defendant

responded that it had “concluded that [its] permit fees and recurring fees for use of the

                                             -5-
         Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 6 of 30




City’s rights of way, including those for pole attachments related to the deployment of

small wireless facilities, comply with all federal law requirements and limitations.” (Id. at

¶ 72). Finally, on July 30, 2019, Defendant wrote to Plaintiff, advising that in order to

comply with the Code, Plaintiff was required by October 1, 2019, “to register under Section

106-5 of the Code, complete and enter into a Master License Agreement, complete Permit

applications as necessary, and make ‘payment of all fees and compensation due to the City

that accrued as of the effective date of [the Code].’” (Id. at ¶ 74).

       Plaintiff alleges that it “has been, and will continue to be, damaged and irreparably

harmed” due to Defendant’s actions. Plaintiff alleges that the harm caused by Defendant’s

actions materially inhibit its:

       (a) ability to provide the public with telecommunications services, including
       the ability to provide emergency communications; (b) ability to compete with
       other providers of telecommunications services; and (c) full use of its
       existing licenses and business investments, all of which are irretrievably
       impairing [Plaintiff’s] good will and business reputation.

(Id. at ¶ 75).

       The Complaint includes two cause of action: (1) violation of Sections 253(a) and

(c), for unfair and unreasonable Small Wireless Facility attachment fees that prohibit or

have the effect of prohibiting telecommunications service (id. at ¶¶ 78-86), and (2)

violation of Sections 253(a) and (c), for unfair and unreasonable underground and aerial

facility rights-of-way     fees   that prohibit    or have     the effect   of prohibiting

telecommunications service (id. at ¶¶ 87-94). Plaintiff seeks declaratory relief that various

provisions of the Code violate Section 253, as well as injunctive relief prohibiting

Defendant from enforcing those provisions of the Code. (Id. at ¶ 2).

                                             -6-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 7 of 30




                                PROCEDURAL HISTORY

       Plaintiff commenced this action by filing its Complaint and attached exhibits on

August 8, 2019. (Dkt. 1 & Dkt. 3). After obtaining an extension of time to move against

the Complaint (Dkt. 9), Defendant filed its motion to dismiss on October 18, 2019 (Dkt.

14). Thereafter, on November 6, 2019, Plaintiff filed its motion for discovery, requesting

that the Court order the parties to participate in a Rule 26(f) conference, or that the Court

set a Rule 16(b) scheduling conference, notwithstanding the pending motion to dismiss.

(Dkt. 16). Plaintiff filed its response to Defendant’s motion to dismiss on November 8,

2019 (Dkt. 18), and Defendant filed a reply on November 15, 2019 (Dkt. 19). Defendant

responded to Plaintiff’s motion for discovery on December 2, 2019 (Dkt. 20), and Plaintiff

filed a reply brief on December 9, 2019 (Dkt. 21).

                                        DISCUSSION

I.     Defendant’s Motion to Dismiss

       The Court initially notes that Defendant has brought its motion to dismiss, including

its challenge to Plaintiff’s standing, pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state

a claim upon which relief can be granted. (See Dkt. 14). “Although standing challenges

have been brought under Rule 12(b)(6), ‘the proper procedural route is under Rule

12(b)(1).’” Lugones v. Pete and Gerry’s Organic, No. 19 Civ. 2097 (KPF), 2020 WL

871521, at *5 (S.D.N.Y. Feb. 21, 2020) (quoting All. For Envtl. Renewal, Inc. v. Pyramid

Crossgates Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006)). Fed. R. Civ. P. 12(b)(1) provides that

the court may dismiss a claim for lack of subject-matter jurisdiction. “Although lack of

Article III standing and subject-matter jurisdiction are distinct concepts . . . Article III

                                              -7-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 8 of 30




standing remains . . . a limitation on the authority of a federal court to exercise jurisdiction.”

All. For Envtl. Renewal, Inc., 436 F.3d at 88 n.6 (citation omitted). Accordingly, the Court

will evaluate Plaintiff’s standing argument as if filed as a motion under Rule 12(b)(1).

“Where . . . the defendant moves for dismissal under Rule 12(b)(1), Fed. R. Civ. P., as well

as on other grounds, the court should consider the Rule 12(b)(1) challenge first since if it

must dismiss the complaint for lack of subject matter jurisdiction, the accompanying

defenses and objections become moot and do not need to be determined.” Rhulen Agency,

Inc. v. Alabama Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990) (quotation omitted).

Accordingly, the Court will first address Defendant’s challenge to Plaintiff’s standing to

sue.

       A.      Plaintiff has Adequately Alleged Standing

       Defendant first argues that Plaintiff lacks standing to bring its claims because

Plaintiff did not register or enter into a license under the Code.            (Dkt. 14-5 at 1).

Specifically, Defendant contends that the Complaint does not allege that Plaintiff has

facilities in the City right-of-way or intends to install such facilities in the future, whether

those facilities would be subject to the Code, what fees Plaintiff would incur as a result of

those facilities, and what fees Plaintiff is capable of paying. (Id. at 6-7). Defendant

concludes that, as a result, Plaintiff has not sustained an injury as a result of the Code and

therefore does not have standing. (Id. at 7). In response, Plaintiff argues that it has brought

a facial challenge to the Code, not an as-applied challenge, and therefore it need only allege

that it has an actual and well-founded fear that the Code will be enforced against it. (Dkt.

18 at 6, 9).

                                              -8-
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 9 of 30




              1.     Standard

       “A district court properly dismisses an action under Fed. R. Civ. P. 12(b)(1) for lack

of subject matter jurisdiction if the court lacks the statutory or constitutional power to

adjudicate it, such as when . . . the plaintiff lacks constitutional standing to bring the

action.” Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.á.r.l, 790 F.3d 411, 416-17

(2d Cir. 2015) (quotation and citation omitted). “In order to survive a defendant’s motion

to dismiss for lack of subject matter jurisdiction, a plaintiff must allege facts ‘that

affirmatively and plausibly suggest that it has standing to sue.’” Brady v. Basic Research,

L.L.C., 101 F. Supp. 3d 217, 227 (E.D.N.Y. 2015) (quoting Amidax Trading Grp. v.

S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011)).

       “When the Rule 12(b)(1) motion is facial, i.e., based solely on the allegations of the

complaint or the complaint and exhibits attached to it . . . the plaintiff has no evidentiary

burden.” Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 56 (2d Cir. 2016).

“‘Because standing is challenged [here] on the basis of the pleadings, we accept as true all

material allegations of the complaint, and must construe the complaint in favor of

[Plaintiffs].’” Alliance for Open Society Int’l, Inc. v. U.S. Agency for Int’l Dev., 651 F.3d

218, 227 (2d Cir. 2011), aff’d, 570 U.S. 205 (2013) (quoting W.R. Huff Asset Mgmt. Co.,

LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008)) (alterations in original).

“‘[A]t the pleading stage, standing allegations need not be crafted with precise detail, nor

must the plaintiff prove his allegations of injury.’” Fin. Guar. Ins. Co. v. Putnam Advisory

Co., LLC, 783 F.3d 395, 401 (2d Cir. 2015) (quoting Baur v. Veneman, 352 F.3d 625, 631

(2d Cir. 2003)).

                                            -9-
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 10 of 30




              2.     Discussion

       “To satisfy the requirements of Article III standing, plaintiffs must demonstrate ‘(1)

[an] injury-in-fact, which is a concrete and particularized harm to a legally protected

interest; (2) causation in the form of a fairly traceable connection between the asserted

injury-in-fact and the alleged actions of the defendant; and (3) redressability, or a non-

speculative likelihood that the injury can be remedied by the requested relief.’” Hu v. City

of N.Y., 927 F.3d 81, 89 (2d Cir. 2019) (quoting Selevan v. N.Y. Thruway Auth., 711 F.3d

253, 257 (2d Cir. 2013)) (alteration in original).

       While Defendant challenges Plaintiff’s standing to bring this case, the Court finds

that Plaintiff’s Complaint also raises the issue of ripeness. Although neither party has

specifically addressed this issue, the Court notes that several of the cases cited by Plaintiff

(see Dkt. 18 at 12-13) address whether similar claims—i.e., where a telecommunications

provider has not submitted to a particular law—are ripe for adjudication by the Court. See,

e.g., TC Sys., Inc. v. Town of Colonie, 263 F. Supp. 2d 471, 479 (N.D.N.Y. 2003)

(considering whether the plaintiff’s claims should be dismissed as unripe because it had

not applied for a franchise under the local law); see also NextG Networks of Calif. v. City

of Huntington Beach, No. SACV07-01471 ABC (CTx), 2009 WL 10672783, at *4 (C.D.

Cal. Feb. 23, 2009); Verizon Wireless (VAW) LLC v. City of Rio Rancho, NM, 476 F. Supp.

2d 1325, 1330 (D.N.M. 2007); PECO Energy Co. v. Twp. of Haverford, No. 99-4766, 1999

WL 1240941, at *2 (E.D. Pa. Dec. 20, 1999); AT&T Commc’ns of the Southwest, Inc. v.

City of Austin, TX, 975 F. Supp. 928, 937 (W.D. Tx. 1997). Indeed, Defendant’s standing

challenge is inextricably intertwined with issues of ripeness. See NextG Networks of N.Y.,

                                            - 10 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 11 of 30




Inc. v. City of N.Y., No. 03 Civ. 9672(RMB), 2004 WL 2884308, at *6 (S.D.N.Y. Dec. 10,

2004) (where the defendants argued that the City had not refused to entertain or foreclosed

a request by the plaintiff for permission to install its equipment on City-owned street poles,

considering whether the plaintiff’s claim was ripe for judicial review, as the plaintiff

“challenged the very requirement that it apply for and obtain a franchise under the terms

of the City Charter. . . .”). In its reply brief, Defendant concedes that the analyses for

ripeness and standing issues are “closely related.” (See Dkt. 19 at 4 n.2). Likewise,

Plaintiff notes that “[t]o the extent [it] relies on any decisions also analyzing ripeness

considerations, they directly apply to the City’s challenge here because the ripeness

doctrine’s constitutional requirement of imminent injury overlaps with the same standing

requirement and concerns the same challenge here.” (Dkt. 18 at 13 n.5). Accordingly, in

conjunction with considering whether Plaintiff has standing to bring this case, the Court

also specifically considers whether Plaintiff’s claims are ripe for adjudication.

       The “basic rationale [of the ripeness doctrine] is to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49

(1967). “The ripeness doctrine is drawn both from Article III limitations on judicial power

and from prudential reasons for refusing to exercise jurisdiction. . . . Thus, the doctrine




                                            - 11 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 12 of 30




implicates two distinct conceptual jurisdictional criteria.” Nat’l Org. for Marriage, Inc. v.

Walsh, 714 F.3d 682, 687 (2d Cir. 2013) (internal quotations and citations omitted). 3

       The Court notes that “constitutional ripeness” is “a specific application of the actual

injury aspect of Article III standing” i.e., an injury-in-fact. Nat’l Org. for Marriage, Inc.,

714 F.3d at 688. “Constitutional ripeness, in other words, is really just about the first

[standing] factor—to say a plaintiff’s claim is constitutionally unripe is to say the plaintiff’s

claimed injury, if any, is not ‘actual or imminent,’ but instead ‘conjectural or

hypothetical.’” Id. (citation omitted). See also Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992) (To establish standing, “the plaintiff must have suffered an ‘injury in

fact’—an invasion of a legally protected interest which is (a) concrete and particularized .

. . and (b) ‘actual or imminent, not conjectural or hypothetical.’”) (internal quotation and

citations omitted). It is this inquiry that is at the crux of Defendant’s argument that Plaintiff

lacks standing to bring its claims. (See Dkt. 14-5 at 7 (“[W]ithout articulating any concrete



3
       There are two forms of ripeness: constitutional ripeness and prudential ripeness. As
explained in Simmonds v. I.N.S., 326 F.3d 351 (2d Cir. 2003), “[c]onstitutional ripeness is
a doctrine that, like standing, is a limitation on the power of the judiciary. It prevents courts
from declaring the meaning of the law in a vacuum and from constructing generalized legal
rules unless the resolution of an actual dispute requires it. But when a court declares that
a case is not prudentially ripe, it means that the case will be better decided later and that
the parties will not have constitutional rights undermined by the delay. Id. at 357; see also
TNB USA Inc. v. Fed. Reserve Bank of N.Y., No. 1:18-cv-7978 (ALC), 2020 WL 1445806,
at *8 (S.D.N.Y. Mar. 25, 2020) (“Whereas constitutional ripeness informs whether a court
can decide a case before it, prudential ripeness allows courts to determine whether a case
would ‘be better decided later and that the parties will not have constitutional rights
undermined by the delay.’”) (quoting Simmonds, 326 F.3d at 357). Defendant’s standing
argument implicates whether Plaintiff’s claims are constitutionally unripe, i.e., whether
Plaintiff has sustained an injury-in-fact.

                                             - 12 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 13 of 30




harm resulting from the City’s Telecom Code, [Plaintiff] does not have standing to

maintain this suit.”)).

       Plaintiff has adequately alleged a concrete and particularized injury based on its

existing and planned wireless infrastructure, which would be affected by the Code.

Plaintiff alleges that it has existing wireless infrastructure and customers located in City of

Rochester. (See Dkt. 1 at ¶ 66 (“To better serve its customers and the City and to begin to

serve new customers and provide new services. . . .”)). Further, the aforementioned

communications between the parties, which are attached to the Complaint, confirm that

Plaintiff has existing wireless infrastructure that would be affected by the new, allegedly

unlawful provisions in the Code. (See Dkt. 3 at 2 (“As providers of wireless and wireline

communications services in Rochester,” Plaintiff and its affiliates “are significantly

affected by the Ordinance and are concerned that many of its provisions would deter [them]

from investing in and deploying wireless and wireline facilities in the City.”); id. at 8-9

(July 30, 2019 letter from City to Plaintiff, advising it of new Code requirements, informing

Plaintiff that all entities subject to the Code have six months to achieve compliance, and

directing Plaintiff to complete the City’s Master License Agreement)).              Plaintiff’s

Complaint also discusses its plans to “extend, densify, and upgrade its wireless network

infrastructure, including to install additional Small Wireless Facilities to support the

provision of current and next-generation telecommunications services such as 5G and to

deploy fiber to connect these facilities.” (Dkt. 1 at ¶ 66). Plaintiff explains that, “[t]o

successfully do this, [it] requires new approvals from Defendant to access City property.”

(Id.). Further, Plaintiff has alleged that the injury it faces due to the enactment of the Code

                                            - 13 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 14 of 30




is actual or imminent. In a letter dated April 15, 2019, Plaintiff informed Defendant that it

was eager to provide wireless network infrastructure in the City, “but the City’s response

would affect Verizon Wireless’s ability to do so.” (Id. at ¶ 71). On July 30, 2019, the City

sent a letter to Plaintiff, informing it that “[t]he time for compliance with the Code is fast

approaching.” (Dkt. 3 at 9). Based on these communications, it was reasonable for

Plaintiff to believe that the Code would be enforced against it. At this stage of the litigation,

these allegations are sufficient to allege that Plaintiff is and will be affected by the Code.

See Verizon Wireless (VAW) LLC, 476 F. Supp. 2d at 1331 (the plaintiff’s allegations that

it desired to “upgrade [its] networks within the City if they are to provide adequate service

to existing and prospective customers” were “sufficiently concrete to satisfy the injury-in-

fact test” and “[t]he conflict between the Companies and the Ordinance [was] imminent.”).

       In its reply memorandum of law, Defendant argues that these allegations are not

sufficient to establish standing. (Dkt.19 at 2). Defendant argues that Plaintiff has included

only one paragraph in its Complaint which speaks to how it would be injured by the

enactment of Code, and has not “set forth what facilities that it currently has in the City

right-of-way that would be subject to the Telecom Code, its current annual costs for those

facilities, whether those costs will change under the Telecom Code, what facilities it

intends to install, when it intends to install those facilities, and whether the fees charged

for those facilities under the Telecom Code will have the effect of prohibiting Verizon from

offering telecommunications services.” (Id. at 3).

       Defendant misapprehends the standard on a motion to dismiss. “To survive the

motion to dismiss, the pleadings must only ‘allege facts that affirmatively and plausibly

                                             - 14 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 15 of 30




suggest that [Plaintiffs have] standing to sue.’” Boelter v. Hearst Commc’ns, Inc., 192 F.

Supp. 3d 427, 437 (S.D.N.Y. 2016) (quoting Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671

F.3d 140, 145 (2d Cir. 2011)) (alteration in original). “[A]t the pleading stage, general

factual allegations of injury resulting from the defendant’s conduct may suffice.” John v.

Whole Foods Mkt. Grp., Inc., 858 F.3d 732, 736 (2d Cir. 2017) (internal quotations and

citation omitted). A plaintiff’s standing allegations need not be crafted with “precise

detail,” see Lowell v. Lyft, Inc., 352 F. Supp. 3d 248, 255 (S.D.N.Y. 2018), and the Second

Circuit has “repeatedly described [the injury-in-fact] requirement as ‘a low threshold,’ . . .

which ‘helps to ensure that the plaintiff has a personal stake in the outcome of the

controversy,’” see John, 858 F.3d at 736 (citations omitted). As more fully explained

above, Plaintiff has alleged that it has and will sustain a concrete and particularized injury

by virtue of the enactment of the City’s new Code provisions. Plaintiff is not required to

include a high level of detail in the Complaint, as suggested by Defendant. Accordingly,

Plaintiff has adequately alleged that it has standing to bring this case, and its claims are

constitutionally ripe for judicial consideration.

       Defendant cites two cases in its memorandum of law in support of its motion to

dismiss that it contends stand for the proposition that “[g]enerally, in order to establish

standing to challenge an allegedly unlawful policy, a plaintiff must submit to the

challenged policy.”     (See Dkt. 14-5 at 7).        Both cases cited by Defendant are

distinguishable. Defendant cites New Phone Co., Inc. v. City of N.Y., No. 03 CV 3978

(JG)(KAM), 2006 WL 6908254 (E.D.N.Y. Aug. 25, 2006), aff’d, 355 F. App’x 501 (2d

Cir. 2009), where the Court found that the plaintiff did not have standing because it did not

                                            - 15 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 16 of 30




allege “that the City would have denied plaintiff’s application for a franchise and permit,

had plaintiff completed the application process,” or “that its application would have been

futile.” Id. at *8. Defendant also cites Libertarian Party of Erie Cnty. v. Cuomo, 300 F.

Supp. 3d 424 (W.D.N.Y. 2018), where the Court determined that the plaintiffs, who had

not applied for a firearms license, lacked standing to challenge the constitutionality of the

licensing laws. Id. at 433. The Court explained that “[o]f course, the named Plaintiffs may

avoid [applying for a firearms license in NYS] by making a substantial showing that their

applications would be futile,” but noted that the plaintiffs “[did] not allege futility in the

Amended Complaint.” Id. (emphasis added). As explained above, unlike the plaintiffs in

New Phone Co. and Libertarian Party, Plaintiff has alleged that the unlawful provisions of

the Code have caused it to sustain an actual injury by virtue of its provision of wireless

services in Rochester and its plans to provide updated wireless facilities in the City.

Further, Plaintiff has alleged that any action it could take to obtain a license without paying

the challenged fees under the Code would be futile. Plaintiff’s Complaint details several

communications between the parties, in which Defendant confirmed that the provisions of

the Code, which Plaintiff alleges are unlawful, would be enforced against it. (See Dkt. 1

at ¶¶ 67-75 & Dkt. 3). Accordingly, Plaintiff was not required to submit to the Code before

challenging it in court. See Bach v. Pataki, 408 F.3d 75, 82-83 (2d Cir. 2005) (the plaintiff

was not required to complete and file an application where “[t]he State Police informed

[the plaintiff] that he was statutorily ineligible for a carry license,” and the plaintiff “had

nothing to gain thereafter by completing and filing an application.”); Williams v. Lambert,

46 F.3d 1275, 1280-81 (2d Cir. 1995) (“Williams could still file a petition in the New York

                                            - 16 -
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 17 of 30




state courts for a modification of her [support] agreement. Such a gesture, however, would

be a futile one, as her case would be dismissed summarily under the clear language of

Section 516. . . . We will not require such a futile gesture as a prerequisite for adjudication

in federal court.”).

       Defendant further contends that Plaintiff’s Complaint “is also silent as to the

question of what fees Verizon is capable of paying—indeed, Verizon sets forth no facts

whatsoever concerning its revenues or income against which the burden of cumulative fees

might be measured.” (Dkt. 14-5 at 6-7). Defendant questions any injury sustained by

Plaintiff due to the Code’s fee structure, stating “[i]t is hard to see how the fees set forth in

Rochester’s Telecom Code could make any sizeable dent in [Verizon’s revenues and

profit].” (Id. at 7). Defendant submits a 108-page financial report (see Dkt.14-4), in

support of its contention that Plaintiff has the ability to pay the fees mandated by the Code.

In other words, Defendant suggests that because Plaintiff can pay the fees mandated by the

Code, it does not have standing to bring this case. The Court disagrees. Plaintiff’s

challenges to the fee provisions in the Code are not based on its ability to pay those fees,

but rather based upon their alleged circumvention of federal law—namely, their failure to

be related to Defendant’s objectively reasonable costs and their discriminatory nature.

Plaintiff’s ability to pay the fees mandated by the Code does not affect whether the Code

is preempted by federal law.

       To be clear, the Court’s decision resolves the standing issue for purposes of the

motion to dismiss. In other words, Plaintiff has adequately alleged standing at this stage

of the litigation. However, that does not mean that Plaintiff will ultimately be successful

                                             - 17 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 18 of 30




in establishing standing. See Lujan, 504 U.S. at561 (“At the pleading stage, general factual

allegations of injury resulting from the defendant’s conduct may suffice, for on a motion

to dismiss we ‘presum[e] that general allegations embrace those specific facts that are

necessary to support the claim.’ In response to a summary judgment motion, however, the

plaintiff can no longer rest on such ‘mere allegations,’ but must ‘set forth’ by affidavit or

other evidence ‘specific facts. . . .’ And at the final stage, those facts (if controverted) must

be ‘supported adequately by the evidence adduced at trial.’”).

       Finally, the Court notes that in its reply memorandum of law, Defendant states that

“[u]pon information and belief, Verizon does not currently have any facilities in the City’s

right of way and, instead, leases facilities from other third-party providers. This may

account for Verizon’s silence in the complaint as to its current deployment of facilities in

the right of way.” (See Dkt. 19 at 2). Even if Defendant can substantiate this claim, the

City has not explained how or why it would divest Plaintiff of standing. But in any event,

as noted previously, Defendant has only mounted a facial challenge on the basis for

standing, and it would not be proper through a reply memorandum to attempt to expand

the basis for the motion to facts outside the pleadings. Accordingly, Defendant’s motion

to dismiss Plaintiff’s complaint based on a lack of standing is denied.

       B.     Plaintiff’s TCA Claims

       Defendant next argues that, even if Plaintiff has standing to bring this case, its

Complaint fails to allege a violation of Section 253 by the City. (Dkt. 14-5 at 8). Defendant

contends that Plaintiff has failed to plead a facial violation of the Code; that is, Plaintiff

has failed to establish “that no set of circumstances exists under which the [laws] would be

                                             - 18 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 19 of 30




valid.” (Id.) (quoting Libertarian Party, 300 F. Supp. 3d at 439) (alteration in original).

Specifically, Defendant argues that Plaintiff “[o]nce again . . . [has failed] to set forth any

facts as to its intended 5G deployment and the impact of fees on its bottom line,” which

“renders its conclusory allegations of effective prohibition and material inhibition entirely

conclusory and subject to dismissal.” (Id. at 9). Defendant also challenges Plaintiff’s

reliance on the “Barriers Order,” or the “FCC Ruling/Order.” (Id.). Defendant contends

that this Order is “under vigorous attack by municipalities and other entities around the

Country,” for its conclusion that right-of-way fees qualify as a material inhibition for

violation of § 253. (Id. at 9-10). Defendant explains in a footnote that the “many

challenges” to the Barriers Order are consolidated in the Ninth Circuit and notes that, if

Plaintiff’s Complaint survives the motion to dismiss, “it may be prudent to stay further

proceedings until the 9th Circuit reaches a decision on the merits of the FCC Barriers

Order.” (Id. at 9 n.4).

              1.     Standard

       “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by “accepting all factual allegations as true and drawing all

reasonable inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279 (2017).

To withstand dismissal, a claimant must set forth “enough facts to state a claim to relief

                                            - 19 -
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 20 of 30




that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Turkmen v. Ashcroft, 589 F.3d 542, 546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen

v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

              2.     Discussion

        In 1996, Congress enacted the TCA “to provide for a pro-competitive, de-regulatory

national policy framework designed to accelerate rapidly private sector deployment of

advanced telecommunications and information technologies and services.” H.R. Conf.

Rep. No. 104-458, at 113 (1996). Section 253(a) of the TCA provides that “[n]o State or

local statute or regulation, or other State or local legal requirement, may prohibit or have

the effect of prohibiting the ability of any entity to provide any interstate or intrastate

telecommunications service.” See 47 U.S.C. § 253(a). “Section 253 is, at its core, a

preemption statute . . . the purpose of [which] is to impose some limits on the ability of

                                           - 20 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 21 of 30




state and local governments to regulate telecommunications.” Crown Castle NG E. Inc. v.

Town of Greenburgh, N.Y., No. 12-CV-6157(CS), 2013 WL 3357169, at *12 (S.D.N.Y.

July 3, 2013) (internal quotations and citations omitted), aff’d, 552 F. App’x 47 (2d Cir.

2014). “[A] prohibition does not need to be complete or ‘insurmountable’ to run afoul of

§ 253(a).” TCG N.Y., Inc. v. City of White Plains, 305 F.3d 67, 76 (2d Cir. 2002).

       Plaintiff’s Complaint does not allege that the Code outright prohibits it from

providing telecommunications services. Rather, Plaintiff contends that the fee provisions

in the Code effectively prohibit it from providing telecommunications services. To that

end, Plaintiff alleges:

       Soon after the enactment of Section 253, the FCC offered guidance for
       determining whether local laws “have the effect of prohibiting the ability of
       any entity to provide any interstate or intrastate telecommunications service,”
       directing courts to consider “whether the ordinance materially inhibits or
       limits the ability of any competitor or potential competitor to compete in a
       fair and balanced legal and regulatory environment.”

(Dkt. 1 at ¶ 18); see also TCG New York, Inc., 305 F.3d at 76 (“Additionally, the FCC has

stated that, in determining whether an ordinance has the effect of prohibiting the provision

of telecommunications services, it ‘consider[s] whether the ordinance materially inhibits

or limits the ability of any competitor or potential competitor to compete in a fair and

balanced legal and regulatory environment.’”) (citation omitted). Plaintiff alleges that the

FCC Ruling/Order:

       has confirmed that a local government’s imposition of the following fees
       constitute . . . a material limitation or inhibition on providers’ ability to
       compete, in violation of Section 253: (a) fees that do not reflect a reasonable
       approximation of a state or local government’s objectively reasonable costs
       of maintaining the rights-of-way used or occupied by a telecommunications
       service provider, maintaining a structure within the rights-of-way used or

                                           - 21 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 22 of 30




       occupied by a telecommunications service provider, or processing an
       application or permit by a telecommunication services provider or (b) fees
       that are discriminatory.

(Id. at ¶ 1; see also id. at ¶ 24 (“[T]he FCC has made clear that the phrase ‘fair and

reasonable compensation’ only allows state or local governments to charge fees that

recover a reasonable approximation of the state or local governments’ actual and

reasonable costs, where the costs being passed on are themselves objectively reasonable

for maintaining the right-of-way, maintaining a structure within the right-of-way, or

processing an application or permit.”); id. at ¶ 25 (“In the FCC Ruling/Order, the FCC

found that, to be consistent with Section 253, fees imposed by local governments for the

attachment of Small Wireless Facilities in the public rights-of-way must meet the following

requirements: (1) be a reasonable approximation of the local government’s costs in

connection with a provider’s use of the right-of-way to deploy facilities; (2) only include

objectively reasonable costs; and (3) be non-discriminatory.”)). While Defendant notes

that municipalities have challenged the FCC Ruling/Order in court, it does not contend that

Plaintiff’s Complaint misrepresents the contents of the FCC Ruling/Order. The validity

FCC Ruling/Order is not an issue considered by the Court at this juncture. The Court looks

only to the allegations in the Complaint.

       Plaintiff identifies specific provisions of the Code it alleges do not reflect a

reasonable approximation of the City’s costs, including the Code’s annual right-of-way

compensation fees, which are value-based, rather than cost-based. (Id. at ¶¶ 35-36).

Defendant cites to Section 106-15(B) of the Code, which states:



                                            - 22 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 23 of 30




       Right-of-way compensation. All licensees shall pay annually to the City, as
       compensation for use of the City’s right-of-way and/or for the use of
       municipal facilities, the reasonably approximate costs for the maintenance,
       operation and management of the right-of-way related to such use, including
       but not limited to site inspection costs, repair and maintenance costs of
       municipal facilities and the right-of-way, administrative costs for retaining
       and managing documents and records, legal services costs for master license
       agreements and other related documents and issues, costs for managing,
       coordinating and responding to public concerns and complaints, the costs of
       the City’s self-insurance and the value of the right-of-way and the municipal
       facilities, in the following annual amounts. . . .”

(Dkt. 14-3 at 22) (emphases added). In other words, Plaintiff alleges that because the Code

purports to impose fees which amount to “the value of the right-of-way and the municipal

facilities,” it is at odds with the FCC Ruling/Order, which prohibits value-based fees.

       Plaintiff also alleges that the Code’s annual pole attachment fees violate the TCA.

(Dkt. 1 at ¶ 37). Specifically, Plaintiff contends that the pole attachment fees conflict with

the FCC Ruling/Order, which instructs that “recurring Small Wireless Facility fees capped

at $270 annually, which includes all recurring fees related to the Small Wireless facility,

such as any possible right-of-way access fee or fee for attachment to municipally-owned

structures in the right-of-way,” are presumptively consistent with Section 253

requirements. (Id. at ¶ 38; see also id. at ¶ 27 (“While the fees local governments charge

for attaching wireless facilities generally must be based on actual costs to the government,

the FCC has presumed that a fee of $270 per Small Wireless Facility attachment per year

for all recurring fees would be ‘fair and reasonable compensation’ and not prohibited by

Section 253.”)). The Code imposes a pole attachment fee of “[o]ne thousand five hundred

dollars per standard City-owned pole or standard pole purchased and replaced by the

licensee and dedicated to the City, and $1,000 per smart pole installed by the licensee and

                                            - 23 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 24 of 30




dedicated to the City. Any smart poles installed by the City shall be such amount as set

forth in a master license agreement.” (Id. at ¶ 37). Plaintiff alleges that the recurring pole

attachment fees “far exceed the presumptively reasonable limit established by the FCC

Ruling/Order and are not based on a reasonable approximation of objectively reasonable

costs actually incurred by the City as a result of a provider’s attachment of a Small Wireless

Facility to municipal poles.” (Id. at ¶ 39). Plaintiff further alleges that when it asked the

City to provide justification for the above-mentioned rates, “the City did not provide any

substantiation based on costs.” (Id.).

       Further, Plaintiff alleges that the Code’s annual underground and aerial installation

fees for backhaul are not cost-based, are unreasonably high, and are discriminatory. (Id. at

¶ 41). Plaintiff cites to Section 106-15 of the Code, which provides the following

provisions for computing right-of-way compensation:

       (1) Underground installations.
             (a) Open trenching. In the first year, $10,000 for up to 2,500 linear
             feet of telecommunications facilities per contiguous site, per conduit
             or multiple conduits up to five inches total in diameter in the right-of-
             way, $1.50 per linear foot for 2,500 through 12,500 liner feet of
             telecommunications facilities and $0.75 per linear foot thereafter.
             Annually after the first year of installation, $5,000 for up to 2,500
             linear feet of telecommunications facilities and $1 per linear foot for
             2,500 through 12,500 linear feet of telecommunications facilities and
             $0.50 per linear foot thereafter;

              (b) Installation in existing facilities. Five thousand dollars for up to
              2,500 linear feet of telecommunications facilities, including wire,
              fiber optic strands, innerduct or other facilities which do not require
              installation of new conduit and are installed in existing facilities and
              $1 per linear foot for 2,500 through 12,500 linear feet of
              telecommunications facilities and $0.50 per linear foot thereafter;



                                            - 24 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 25 of 30




              (c) Directional boring. In the first year, $500 for each site of
              excavation required to facilitate directional boring for placement of
              conduit or multiple conduits up to five inches total in diameter in the
              right-of-way and $1.50 per linear foot of installed facilities resulting
              from such directional boring for 2,500 through 12,500 linear feet of
              telecommunications facilities and $0.75 per linear foot thereafter.
              Annually after the first year, $5,000 for up to 2,500 linear feet of
              installed telecommunications facilities and $1 per linear foot for 2,500
              through 12,500 linear feet of telecommunications facilities and $0.50
              per linear foot thereafter[.]

(Id. (quoting Code, § 106-15(b)); see also Dkt. 14-3 at 22-23).

       Plaintiff alleges that because the Code imposes the same $10,000 first-year and

$5,000 subsequent-year fees for use of either one foot or 2,500 linear feet, the fees cannot

be cost-based. (Id. at ¶ 43). Plaintiff further alleges that the fees are discriminatory because

the Code imposes the same fee on a provider using one linear foot as it imposes on another

provider using 2,500 linear feet. (Id. at ¶ 44). Plaintiff alleges that “[o]n information and

belief, the City’s actual and reasonable costs are not flat for the first 2,500 linear feet for

‘underground installations,’ regardless of whether the facilities are placed underground

through open trenching, in existing facilities, or through directional boring.” (Id.). Plaintiff

explains that its belief is supported by the “fee structure above 2,500 linear feet,” which

“increases on a per linear foot basis,” and “demonstrates that a significant portion of the

City’s costs vary based on the length of the build. . . .” (Id. at ¶ 45). Plaintiff alleges that

the Code’s fee structure for aerial installations suffers the same deficiencies (id. at ¶¶ 49-

56):

       (2) Aerial installations.       Aerial installation of fiber or other
       telecommunications facilities and accessory equipment strung between
       poles, buildings, or other facilities, is strongly discouraged due to area
       weather, safety concerns, limited capacity, and aesthetic disturbances. Upon

                                             - 25 -
        Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 26 of 30




       demonstrating that there is no reasonable alternative to such installation, and
       if such installation is approved, then $10,000 for up to 2,500 linear feet of
       telecommunications facilities, $1.50 per linear foot for 2,500 through 12,500
       linear feet of telecommunications facilities and equipment and $0.75 per
       linear foot thereafter. Annually after the first year of installation, $5,000 for
       up to 2,500 linear feet of telecommunications facilities and $1 per linear foot
       for 2,500 through 12,500 linear feet of telecommunications facilities and
       $0.50 per linear foot thereafter.

(Id. at ¶ 49 (quoting Code, § 106-15(B)(2)); see also Dkt. 14-3 at 23). In other words,

Plaintiff has alleged that (1) these Code provisions impose fees that cannot be cost-based,

because they impose the same fee for a provider installing one foot of telecommunications

facilities, versus the installation of 2,500 feet of telecommunications facilities; and (2) the

Code provisions are discriminatory, because they require a provider installing one foot of

telecommunications facilities to pay the same fee as a provider installing 2,500 feet of

wireless facilities.

       Finally, Plaintiff alleges that the Code’s excess and duplicative fees violate federal

law. Plaintiff again cites to Section 106-15(F), which states that “[t]he compensation set

forth in this section . . . shall be exclusive of, and in addition to, any other applicable fees,

including but not limited to permit fees, registration costs, or other costs established by this

chapter or by Chapter 104, any rental amounts for lease of City municipal facilities and all

special assessments and taxes of whatever nature.” (Id. at ¶ 59) (emphasis added). Plaintiff

explains that these “other applicable fees” violate Section 253, to the extent they are in

excess of and duplicative of the non-cost-based fees, or other fee provisions in the Code.

(Id. at ¶¶ 60, 62-66). Plaintiff further alleges that the Code’s allowance for “other




                                             - 26 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 27 of 30




applicable fees . . . move[s] even further away from the reasonable approximation of actual

and objectively reasonable costs required by the law.” (Id. at ¶ 61).

       Defendant disputes Plaintiff’s reading of the Code.         Defendant contends that

Plaintiff has “purposefully misread the City’s Telecom Code,” in order to allege the City’s

right-of-way fees are not a reasonable approximation of its costs. (Dkt. 14-5 at 10).

Defendant contends that the Code “expressly states that the right-of-way fees are based on

‘the reasonably approximate costs’ for the ‘maintenance, operation and management’ of

the right-of-way related to the permitted telecommunication-related use.” (Id.) (quoting

Code, § 106-15(B)). Defendant argues that Plaintiff has misrepresented Section 106-15,

“contending that each of these categories are independent recurring fees that the City may

levy in addition to those fees set forth in the Telecom Code.” (Id.).

       The Court has reviewed Section 106-15(B) of the Code, and notes that it does state

that “[a]ll licensees shall pay annually to the City, as compensation for use of the City’s

right-of-way and/or for the use of municipal facilities, the reasonably approximate costs

for the maintenance, operation and management of the right-of-way related to such use. . .

.” (Dkt. 14-3 at 22). However, Section 106-15 also states that those costs include “the

value of the right-of-way and the municipal facilities.” (Id.). In its reply brief, Defendant

argues that the value-based costs pertain to the City’s costs for self-insurance. (See Dkt.

19 at 8 (“But the City has already argued that the word value as used in this section merely

indicates that the City’s self-insurance costs are based upon the value of the use of the right

of way.”)). However, the Code provision at issue does not state, “the cost of the City’s

self-insurance based on the value of the right-of way.” Rather, the Code refers to a number

                                            - 27 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 28 of 30




of “right-of-way compensation” fees, “including but not limited to . . . the costs of the

City’s self-insurance and the value of the right-of-way and the municipal facilities. . . .”

(Dkt. 14-3 at 22) (emphasis added).

       Defendant further argues that Plaintiff’s assertion that the fees imposed by the Code

for the installation of Small Wireless Facilities is incorrect because the FCC

Ruling/Order—finding that a fee of $270 was presumptively reasonable—also provides

that “it is the standard itself, not the particular, presumptive fee levels we articulate, that

ultimately will govern whether a particular fee is allowed under Section 253.” (Dkt. 14-5

at 11). Aside from the fact that the Court has no information as to why the particular fee

imposed by the Code is reasonable, Plaintiff has alleged that the Code imposes a fee of

$1,500 for a standard pole and $1,000 for a smart pole, which is almost four to six times

the amount determined to be presumptively reasonable by the FCC. Thus, Plaintiff has

plausibly alleged that the fees imposed by the Code for the installation of Small Wireless

Facilities are unreasonable and violate the TCA.

       Defendant also argues that, even if Plaintiff has alleged a violation of the TCA, the

Code is “saved under § 253(c),” which provides that “[n]othing in this section affects the

authority of a State or local government to manage the public rights-of-way or to require

fair and reasonable compensation from telecommunications providers, on a competitively

neutral and nondiscriminatory basis, for use of public rights-of-way on a nondiscriminatory

basis, if the compensation required is publicly disclosed by such government.” (Dkt. 14-5

at 12; see also 47 U.S.C. § 253(c)). Defendant cites to TCG N.Y., Inc., where the Court

decided “on stipulated facts” whether the fee provisions at issue provided for fair and

                                            - 28 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 29 of 30




reasonable compensation, which was competitively neutral and non-discriminatory. 305

F.3d at 71, 75-79. “In order for the fee to fall within this savings clause, the fee must

constitute ‘fair and reasonable compensation’ and must be applied ‘on a nondiscriminatory

basis.’” Id. at 77. “Once the party seeking preemption has sustained its burden of showing

that a local regulation has violated § 253(a), the burden of proving that the regulation is

saved by § 253(c) is on the party claiming that the ‘safe harbor’ applies[.]” TC Sys., Inc.,

263 F. Supp. 2d at 484. In this respect, Defendant’s argument is misplaced. Whether the

specific fees imposed by the Code are reasonable is not an issue the Court can resolve at

this point of the litigation. Cf. Coastal Commc’ns Serv., Inc. v. City of N.Y., 658 F. Supp.

2d 425, 436-37, 447 (E.D.N.Y. 2009) (determining on summary judgment that the TCA’s

safe harbor provision did not apply). Defendant does not offer any explanation as to why

the fees imposed by the Code are reasonable, other than to point to self-serving language

in the Code that the fees are “reasonably approximate costs for the maintenance, operation,

and management of the right-of-way related to such use. . . .” As explained above, Plaintiff

has adequately alleged that the Code provisions impose costs that are both unreasonable

and discriminatory. Defendant is not entitled to dismissal based on the safe harbor

provision in the TCA.

       In sum, Plaintiff has successfully alleged a violation of the TCA. Plaintiff has

identified specific provisions in the Code which it alleges have the effect of prohibiting the

provision of telecommunications services, as such a prohibition is interpreted by the FCC

Ruling/Order.    Further, Plaintiff has explained that, by virtue of its provision of

telecommunications services in Rochester and its plans to expand and densify its wireless

                                            - 29 -
       Case 6:19-cv-06583-EAW Document 22 Filed 06/11/20 Page 30 of 30




infrastructure to provide services in the City, it has standing to bring its claims. Whether

the FCC Ruling/Order will be upheld, or whether Plaintiff can demonstrate that the fees

imposed by the Code are unreasonable or discriminatory and therefore violate the TCA,

remains to be seen. However, at this point of the litigation, Plaintiff has stated a claim for

violation of the TCA. Defendant’s motion to dismiss is therefore denied.

II.    Plaintiff’s Motion for Discovery

       Having denied Defendant’s motion to dismiss the Complaint, the case will proceed

to discovery. Therefore, Plaintiff’s motion for discovery (Dkt. 16) is denied as moot.

                                      CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (Dkt. 14) is denied, and

Plaintiff’s motion for discovery (Dkt. 16) is denied as moot.

       SO ORDERED.



                                                     ______________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge

Dated: June 11, 2020
       Rochester, New York




                                            - 30 -
